United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0077
Issued: March 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 17, 2016 appellant filed a timely appeal from a July 14, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent permanent impairment of the
right lower extremity and six percent permanent impairment of the left upper extremity, for
which he received schedule awards.
FACTUAL HISTORY
On April 9, 2011 appellant, then a 52-year-old mail processor, filed a traumatic injury
claim (Form CA-1) alleging that on February 4, 2011 he injured his back, knees, and right hand
1

5 U.S.C. § 8101 et seq.

when he fell on the ground. He stopped work on February 5, 2011 and returned to work on
February 7, 2011. OWCP accepted the claim, assigned File No. xxxxxx553, for an aggravation
of a closed dislocation of a lumbar vertebra and displacement of a cervical intervertebral disc.
OWCP also later accepted that appellant sustained a left shoulder and upper arm sprain,
left wrist sprain, left rotator cuff syndrome, and left shoulder adhesive capsulitis due to an
October 18, 2012 injury, assigned File No. xxxxxx633.2 In a report dated September 23, 2014,
an OWCP medical adviser found that he had five percent permanent impairment of the left upper
extremity due to his full-thickness rotator cuff tear under Table 15-5 of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). Appellant filed a claim for a schedule award (Form CA-7). By decision dated
December 19, 2014, OWCP granted appellant a schedule award for six percent permanent
impairment of the left upper extremity under File No. xxxxxx633.
Appellant began working four hours per day beginning September 20, 2011. OWCP paid
compensation for partial disability for the remaining four hours per day.3 On July 25, 2013
appellant elected disability retirement.
In an impairment evaluation report dated April 13, 2016, Dr. Daniel C. Valdez, a Boardcertified orthopedic surgeon, discussed appellant’s treatment for multiple cervical disc
herniations with right radiculopathy and an L5-S1 disc herniation with right radiculopathy
following a work injury. On examination of the arms, the physician found moderately reduced
range of motion, pain on palpation of the upper extremities, right motor deficits, and radicular
pain and sensory deficits on the right at C6. For the lower extremities, Dr.Valdez found right
radicular pain from the L5 and S1 nerve roots with no loss of motor function or strength. The
physician referenced the sixth edition A.M.A., Guides and The Guides Newsletter
(July/August 2009). In reaching his impairment rating, however, Dr. Valdez applied Table 1515 and Table 15-16 on page 424 of the fifth edition of the A.M.A., Guides. He multiplied the
value for the identified nerves by the maximum allowed for sensory and motor impairments of
each nerve to find six percent permanent impairment of the right upper extremity due to motor
and sensory deficits at C6 and five percent right lower extremity impairment due to sensory
deficits at L5 and S1. Dr. Valdez found no impairment of the left upper and lower extremities.
Appellant on May 23, 2016 filed a claim for a schedule award (Form CA-7).
An OWCP medical adviser reviewed the evidence on June 23, 2016. He diagnosed
cervical strain, cervical disc herniations at C4-5, C5-6, and C6-7, lumbar strain, and degenerative
2

OWCP further accepted that appellant sustained right knee strain as the result of a December 19, 2001 injury,
assigned File No. xxxxxx591.
3

By decision dated August 2, 2011, OWCP denied appellant’s claim for disability compensation from April 10 to
July 13, 2011. In decisions dated November 8, 2011 and May 1, 2012, it denied his claim for compensation for total
disability from August 4 to 15, 2011, and, in decisions dated January 18 and March 19, 2012, denied his claim for
wage-loss compensation from August 18 to 26, 2011. OWCP, in a decision dated May 8, 2012, denied appellant’s
request for an oral hearing on the November 8, 2011 decision as it was untimely filed and was made after he
received reconsideration. By decision dated January 16, 2013, it denied his claim for compensation from April 8 to
June 15, 2012.

2

joint and disc disease of the lumbar spine. The medical adviser found that appellant had three
percent impairment for loss of sensation at L5, two percent impairment for loss of sensation at
S1, which he combined to find five percent right lower extremity impairment. He found no
upper extremity impairment, noting that he had previously received six percent left upper
extremity impairment.
By decision dated July 14, 2016, OWCP granted a schedule award for five percent
permanent impairment of the right lower extremity. The period of the award ran for 14.4 weeks
from April 13 to July 22, 2016. OWCP indicated that Dr. Valdez additionally found six percent
left upper extremity impairment, but noted that he had already received an award for six percent
impairment of the left arm, and thus, was not entitled to an additional award for the left upper
extremity.
On appeal appellant contends that OWCP’s medical adviser denied an award for his left
shoulder as he had received a prior award. He related that he had continued problems with his
neck, arm, and fingers, as found by Dr. Valdez.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulation,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments. OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures, which memorializes proposed tables as outlined in The Guides
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

3

Newsletter, Rating Spinal Nerve Extremity Impairment (July/August 2009 edition) of the sixth
edition.9
ANALYSIS
OWCP accepted that appellant sustained an aggravation of a closed dislocation of a
lumbar vertebra and displacement of a cervical intervertebral disc due to a February 4, 2011
employment injury under File No. xxxxxx553. It also accepted that he sustained a sprain of the
left wrist, a sprain of the left shoulder and upper arm, left rotator cuff syndrome, and left
shoulder adhesive capsulitis due to an October 18, 2012 injury under File No. xxxxxx633.
OWCP had awarded six percent permanent impairment of the left upper extremity under File
No. xxxxxx633 as a result of his full-thickness rotator cuff tear.
On May 23, 2016 appellant filed a claim for a schedule award under the current file
number. In support of his claim, he submitted an April 13, 2016 impairment evaluation from
Dr. Valdez. Dr. Valdez found reduced upper extremity range of motion, pain on palpation, and
motor deficits and sensory deficits on the right at C6. He further found that appellant had
radicular pain in his lower extremity from the L5 and S1 nerve roots without reduced motor
function or strength. Dr. Valdez indicated in his report that he was applying the sixth edition of
the A.M.A., Guides and The Guides Newsletter. In reaching his impairment determination,
however, Dr. Valdez used Table 15-15 and Table 15-16 on page 424 of the outdated fifth edition
of the A.M.A., Guides to find six percent permanent impairment of the right upper extremity due
to motor and sensory deficits at C6 and five percent right lower extremity impairment due to
sensory deficits at L5 and S1. He found no impairment of the left upper and lower extremities.
OWCP, however, uses the sixth edition of the A.M.A., Guides to calculate schedule awards.10 A
medical opinion based on an inappropriate edition of the A.M.A., Guides is of diminished
probative value in determining the extent of permanent impairment.11
An OWCP medical adviser reviewed Dr. Valdez’ finding and concurred with his
impairment rating. He did not, however, reference The Guides Newsletter in explaining his
rating. The medical adviser further did not address whether an adjustment from the default value
was warranted due to grade modifiers.12 Consequently, his opinion is insufficient to establish the
extent of the right lower extremity impairment.
Regarding the upper extremity, the Board finds that appellant has not submitted any
evidence showing that he has more than the previously awarded six percent impairment of the

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5
(January 2010). The Guides Newsletter is included as Exhibit 4; see also E.P., Docket No. 16-1154 (issued
October 26, 2016).
10

See supra note 7.

11

See P.O., Docket No. 15-1631 (issued June 2, 2016); Fritz A. Klein, 53 ECAB 642 (2002).

12

The Guides Newsletter provides that the default value may be adjusted using the formula described in the
A.M.A., Guides based on functional history, physical examination, and clinical studies.

4

left upper extremity.13 Dr. Valdez, however, found that he had six percent permanent
impairment of the right upper extremity. OWCP determined that the physician’s upper extremity
impairment rating duplicated the prior award. However, the prior award was for the left rather
than the right upper extremity. On remand, it should obtain clarification regarding the extent of
appellant’s right lower extremity impairment and determine whether he is entitled to a schedule
award for the right upper extremity as the result of his accepted work injury.14 Following such
further development as deemed necessary, OWCP should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2016 decision is set aside and the case
is remanded for further proceedings consistent with this decision of the Board.
Issued: March 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993) (it is appellant’s burden to submit
medical evidence supporting the degree of permanent impairment).
14

See T.H., Docket No. 14-0943 (issued November 25, 2016) (the Board held that to ensure consistent results and
equal justice under the law, OWCP shall, through its implementing regulations and/or internal procedures, establish
a consistent method for rating upper extremity impairment under the sixth edition of the A.M.A., Guides prior to
further development of medical evidence relating to permanent impairment for upper extremity claims).

5

